DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 23, line 8, the expression “threadlike” renders the claim indefinite because it is not clear exactly how the configuration (or shape or size) of the polymer beads resembles a “thread”.
             In claim 23, line 12, the expression “threadlike” renders the claim indefinite because it is not clear exactly how the configuration (or shape or size) of the polymer beads resembles a “thread”.
             In claim 34, line 2, the expression “threadlike” renders the claim indefinite because it is not clear exactly how the configuration (or shape or size) of the polymer beads resembles a “thread”.
             In claim 41, line 2, the term “preferably” renders the claim indefinite because it is not clear if the subsequent expression (i.e., “0.09 – 0.11”) is, or is not, a claim limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 23-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sick et al (WO 2015/144223 A1) in combination with Soelch et al (U.S. Patent Application Publication 2004/0014386 A1).
             Regarding claim 23, Sick et al (see the entire document, in particular, page 1, lines 5-9; page 8, line 32 to page 9, line 11; page 9, lines 16-24; page 9, line 31 to page 10, line 3; page 12, lines 20-33; page 13, lines 1-7 and 14-26) teaches a process of making  artificial turf yarn (see page 1, lines 5-9 (production of artificial turf) of Sick et al), including the steps of (a) providing a mono-filament yarn including a polymer mixture, wherein the polymer mixture is at least a three-phase system, wherein the polymer mixture includes a first polymer, a second polymer and a compatibilizer, wherein the first polymer and the second polymer are immiscible, wherein the first polymer forms polymer beads surrounded by the compatibilizer within the second polymer (see page 12, lines 20-33 (polymer mixture is extruded into a mono-filament; polymer mixture includes a first polymer, a second polymer and a compatibilizer; the polymers are immiscible; the first polymer forms polymer beads surrounded by the compatibilizer) of Sick et al); (b) stretching the mono-filament yarn to deform the polymer beads into thread-like regions (i.e., thin, elongated particles), to increase a volume of a crystalline fraction in the polymer mixture and to form the mono-filament yarn into a stretched mono-filament yarn (see page 13, lines 1-3 (stretching the mono-filament to deform the polymer beads into thread-like regions (i.e., thin, elongated particles); stretching of the mono-filament yarn deforms the polymer beads, which increases a volume of a crystalline fraction in the polymer mixture) of Sick et al); (i) wherein the deforming of the polymer beads into thread-like regions (i.e., thin, elongated particles) and increasing a volume of a crystalline fraction delays and reduces any texture reversion of a textured artificial yarn (see page 13, lines 1-3 (stretching the mono-filament to deform the polymer beads into thread-like regions (i.e., thin, elongated particles); stretching of the mono-filament yarn deforms the polymer beads, which increases a volume of a crystalline fraction in the polymer mixture). Sick et al teaches (page 13, lines 3-4) that additional steps may also be performed on the mono-filament, but Sick et al does not teach (c) the step of texturing a stretched mono-filament yarn to form a textured and stretched mono-filament yarn. Soelch et al (see the entire document, in particular, paragraphs [0001], [0017], [0018], [0020], [0023], [0035], [0042], [0062] and [0063]; Figure 1) teaches a process of making yarns (see paragraphs [0001] (filaments are made from a polymer alloy (i.e., a first polymer and a second polymer), [0042] (polyamides and polyesters are suitable as first and second polymers) and [0035] (compatibilizers can be added) of Soelch et al), including the step of texturing a stretched mono-filament yarn to form a textured and stretched mono-filament yarn (see paragraphs [0062] (carpet fibers produced from the polymer alloy can be oriented (i.e., stretched) and crimped (i.e., texturized)) and [0063] (carpet fibers produced from the polymer alloy can be oriented (i.e., stretched) and crimped (i.e., texturized))) of Soelch et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to texturize a stretched mono-filament yarn to form a textured and stretched mono-filament yarn in the process of Sick et al in view of Soelch et al in order to eliminate edge curl (i.e., texture reversion; see paragraph [0017] of Soelch et al). 
             Regarding claim 24, see page 13, lines 6-7 (artificial turf fiber is incorporated into artificial turf backing) of Sick et al.
             Regarding claim 25, see page 13, lines 6-7 (artificial turf fiber is incorporated into artificial turf backing; installation and use (e.g., as an outdoor athletic field) subjects the artificial turf to mechanical and weathering stress) of Sick et al.
             Regarding claims 26 and 31, see page 8, line 32 to page 9, line 11 (the first polymer is polyamide, PBT or PET; the second polymer is polyethylene or polypropylene) of Sick et al.
             Regarding claim 27, see page 9, lines 16-24 of Sick et al.
             Regarding claims 28 and 30, see page 13, lines 14-26 of Sick et al.
             Regarding claim 29, see page 12, lines 24-26 of Sick et al.
             Regarding claim 32, see page 9, line 31 to page 10, line 3 of Sick et al.
             Regarding claim 33, see page 12, line 33 to page 13, line 1 of Sick et al.
             Regarding claim 34, see page 13, lines 1-3 (stretching the mono-filament to deform the polymer beads into thread-like regions (i.e., thin, elongated particles); stretching of the mono-filament yarn deforms the polymer beads, which increases a volume of a crystalline fraction in the polymer mixture) of Sick et al.
Claim(s) 35-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sick et al (WO 2015/144223 A1) in combination with Soelch et al (U.S. Patent Application Publication 2004/0014386 A1) as applied to claims 23-34 above, and further in view of Marcher et al (EP 0522995 A2).
             Regarding claim 35, Sick et al (in combination with Soelch et al) teaches the steps of (1) receiving differential scanning calorimetry, DSC, data of a sample of a polymer mixture, and (2) determining one or more melting temperatures of a mono-filament yarn using the DSC data (see paragraph [0018] (first and second melting point temperatures are determined by differential scanning calorimetry) of Soelch et al), but does not teach the step of (3) determining a desired temperature of a gas-dynamic (i.e., air) texturing process using the one or more melting temperatures, wherein the texturing of the stretched mono-filament yarn to form a textured and stretched mono-filament yarn is performed in a gas-dynamic (i.e., air) texturing process using a texturing apparatus and a controller programmed to hold an actual temperature of the gas-dynamic (i.e., air) texturing process in the texturing apparatus at the desired temperature. Marcher et al (see the entire document, in particular, col. 1, lines 3-5; col. 4, lines 28-38; col. 9, lines 24-35) teaches a process of making yarns (see col. 1, lines 3-5 (synthetic fibers include two different polyethylene components) of Marcher et al), including the step of determining a desired temperature of a gas-dynamic (i.e., air) texturing process using the one or more melting temperatures, wherein the texturing of the stretched mono-filament yarn to form a textured and stretched mono-filament yarn is performed in a gas-dynamic (i.e., air) texturing process using a texturing apparatus and a controller programmed to hold an actual temperature of the gas-dynamic (i.e., air) texturing process in the texturing apparatus at the desired temperature (see col. 4, lines 28-38 (the materials melt gradually over a range of a few degrees; the melting points are peak temperatures determined by differential scanning calorimetry) and col. 9, lines 24-35 (alternatively, the filaments can be air-texturized by passing them through a nozzle by means of a jet air stream; the degree of crimping (i.e., texturizing) can be controlled by the pressure and temperature in the chamber) of Marcher et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a desired temperature of a gas-dynamic (i.e., air) texturing process using the one or more melting temperatures, wherein the texturing of the stretched mono-filament yarn to form a textured and stretched mono-filament yarn is performed in a gas-dynamic (i.e., air) texturing process using a texturing apparatus and a controller programmed to hold an actual temperature of the gas-dynamic (i.e., air) texturing process in the texturing apparatus at the desired temperature in the process of Sick et al (in combination with Soelch et al) in view of Marcher et al in order to control the air texturizing process (see col. 9, lines 24-35 of Marcher et al).
             Regarding claims 36, 39 and 40, see paragraph [0018] (first and second melting point temperatures are determined by differential scanning calorimetry) of Soelch et al).
             Regarding claim 37, the desired temperature of the air texturizing process would have been obvious to, and readily determined by, one of ordinary skill in the art before the effective filing date in the process of Sick et al (in combination with Soelch et al) in view of Marcher et al depending on the types of first and second polymers used and the desired amount of crimping (i.e., texturing) desired.
             Regarding claim 38, see col. 4, lines 28-38 (the materials melt gradually over a range of a few degrees) of Marcher et al.
             Regarding claim 41, the recited range would have been obvious to, and readily determined by, one of ordinary skill in the art before the effective filing date in the process of Sick et al (in combination with Soelch et al) in view of Marcher et al depending on the types of first and second polymers used and the desired amount of crimping (i.e., texturing) desired.
Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sick et al (WO 2015/144223 A1) in combination with Soelch et al (U.S. Patent Application Publication 2004/0014386 A1) and Marcher et al (EP 0522995 A2)as applied to claims 23-41 above, and further in view of Longbottom et al (U.S. Patent 3,409,956 A).
             Regarding claim 42, Sick et al (in combination with Soelch et al and Marcher et al) does not teach (1) that the texturing apparatus is heated by a heating device in the gas-dynamic (i.e., air) process, wherein the heating device is configured to heat the texturing apparatus by electro-magnetic induction or through physical contact with the texturing apparatus. Longbottom et al (see the entire document, in particular, col. 1, lines 27-28; col. 2, lines 14-16; col. 3, lines 46-47; col. 4, lines 23-25; Figure 1) teaches a process of texturizing yarn (see col. 1, lines 27-28 of Longbottom et a), wherein the texturing apparatus is heated by a heating device in the gas-dynamic (i.e., air) process, wherein the heating device is configured to heat the texturing apparatus through physical contact with the texturing apparatus (see col. 3, lines 46-47 (a heated fluid (steam) is introduced into passage 12 through fluid inlet 13); Figure 1; col. 4, lines 23-25 (the fluid is directed into chamber 17 with the fluid contacting the walls 18 of the chamber 17) of Longbottom et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the texturing apparatus is heated by a heating device in the gas-dynamic (i.e., air) process, wherein the heating device is configured to heat the texturing apparatus by through physical contact with the texturing apparatus in the process of Sick et al (in combination with Soelch et al and Marcher et al) in view of Longbottom et al in order to provide an improved apparatus for texturizing yarn (see col. 2, lines 14-16 of Longbottom et al).
Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742